DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action consists of six (6) election-of-species requirements and does not address the merits of the claims.  
Status of the Claims
In the Preliminary Amendment filed 06 August 2021, Applicant amended claims 1-3, 12, 13, 16-18, 25-27, 31, 32, 41, 44, 47, 52, 60, 72 and 76, and canceled claims 4-11, 14, 15, 19-24, 28-30, 33-40, 42, 43, 45, 46, 48-51, 53-59, 61-71 and 73-75.  Claims 1-3, 12, 13, 16-18, 25-27, 31, 32, 41, 44, 47, 52, 60, 72 and 76 are pending.  
Election-of-Species Requirements
First, Applicant is required to elect one species of cancer for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claim 3, which recites various species of cancer.  An example of a proper election is as follows: “Applicant elects bladder cancer as the cancer.”  Currently, all pending claims other than claim 3 are generic regarding cancer.
Second, Applicant is required to elect one species of ascorbic acid compound for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claim 18, which recites the following species: L-ascorbic acid.  An example of a proper election is as follows: “Applicant elects L-ascorbic acid as the ascorbic acid compound.”  Currently, all pending claims other than claim 18 are generic regarding ascorbic acid compounds.
Third, Applicant is required to elect one species of quinone compound for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 27 and 31, which recite various species.  Applicant is cautioned that an election directed to a class of quinone (e.g., Vitamin K) will likely not be considered adequate.  Rather, Applicant is required to elect a single substance, compound, or molecule for prosecution on the merits.  An example of a proper election is as follows: “Applicant elects 2-methyl-1,4-naphthalenedione as the quinone compound.”  Currently, all pending claims other than claims 25-27 and 31 are generic regarding quinone compounds.  
Fourth, Applicant is required to elect one species of sodium glucose cotransporter inhibitor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claim 44, which recites various species.  Applicant is cautioned that an election directed to a class of sodium glucose cotransporter inhibitor (e.g., type 2 selective) will likely not be considered adequate.  Rather, Applicant is required to elect a single substance, compound, or molecule for prosecution on the merits.  An example of a proper election is as follows: “Applicant elects bexagliflozin as the sodium glucose cotransporter inhibitor.”  Currently, all pending claims other than 41 and 44 are generic regarding sodium glucose cotransporter inhibitors.
Fifth, Applicant is required to elect one species of glutamine inhibitor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to pages 28-30 of the specification, as originally filed 29 January 2019, which discloses various species.  Applicant is cautioned that an election directed to a class of glutamine inhibitor (e.g., glutamine transporter inhibitor) will likely not be considered adequate.  Rather, Applicant is required to elect a single substance, compound, or molecule for prosecution on the merits.  An example of a proper election is as follows: “Applicant elects 2-aminobicyclo-(2,2,1)-heptane-2-carboxylic acid (BCH) as the glutamine inhibitor.”  Currently, claims 52 and 76 are generic regarding glutamine inhibitors.
Sixth, Applicant is required under 35 U.S.C. 121 to elect one of the following three species of method for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable: (A) method of treating, preventing, or alleviating one or more symptoms of cancer in a subject, as recited in claim 1; or (B) method of inhibiting the growth of cancer in a subject, as recited in claim 2; or (C) method of inhibiting the growth of a cancerous cell, as recited in claim 72.  Applicant is alerted that Species (A) is directed to the symptoms of cancer, while Species (C) is directed to a laboratory procedure, not the treatment of a cancer patient.  The examiner recommends that Applicant elect Species (B), which is actually directed to the treatment or inhibition of the growth of cancer in a patient.  An example of a proper election is as follows: “Applicant elects Species (B), i.e., a method of inhibiting the growth of cancer in a subject, as recited in claim 2.”  Currently, no claim is generic regarding the foregoing species.  
There is an examination and search burden for the patentably distinct species identified above due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is again reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
04 June 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611